 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANNY J. CARDENAS,                               No. 2:19-CV-0691-DMC-P
12                      Plaintiff,
13           v.                                        ORDER
14    UNKNOWN, et al.,
15                      Defendants.
16

17                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for leave to proceed in forma

19   pauperis (ECF No. 8). Plaintiff has submitted a declaration that makes the showing required by

20   28 U.S.C. § 1915(a). The request to proceed in forma pauperis will, therefore, be granted.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
 1           To:     The California Department of Corrections and Rehabilitation

 2                           1515 S Street, Sacramento, California 95814:

 3

 4                   Plaintiff is obligated to pay the full statutory filing fee of $350.00 for this action.

 5   In addition to any initial partial filing fee required to be assessed, plaintiff will be obligated to

 6   make monthly payments in the amount of twenty percent of the preceding month’s income

 7   credited to plaintiff’s inmate trust account. The agency referenced above is required to send to

 8   the Clerk of the Court the initial partial filing fee and thereafter payments from plaintiff’s inmate

 9   trust account each time the amount in the account exceeds $10.00, until the statutory filing fee of

10   $350.00 is paid in full. See 28 U.S.C. § 1915(b)(2).

11                   Accordingly, IT IS HEREBY ORDERED that:

12                   1.      Plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 8) is

13   granted;

14                   2.      Plaintiff is required to pay the full statutory filing fee of $350.00 for this

15   action pursuant to 28 U.S.C. §§ 1914(a) and 1915(b)(1);

16                   3.      The director of the agency referenced above, or a designee, shall collect

17   from plaintiff’s inmate trust account an initial partial filing fee in accordance with the provisions

18   of 28 U.S.C. § 1915(b)(1) and shall forward the amount to the Clerk of the Court, such payment

19   to be clearly identified by the name and number assigned to this action;

20                   4.      Thereafter, the director of the agency referenced above, or a designee, shall
21   collect from plaintiff's inmate trust account the balance of the filing fee by collecting monthly

22   payments from plaintiff's inmate trust account in an amount equal to twenty percent (20%) of the

23   preceding month's income credited to plaintiff’s inmate trust account and forwarding payments to

24   the Clerk of the Court each time the amount in the account exceeds $10.00 in accordance with 28

25   U.S.C. § 1915(b)(2), until the $350.00 filing fee for this action has been paid in full, such

26   payments to be clearly identified by the name and number assigned to this action;
27                   5.      The Clerk of the Court is directed to serve a copy of this order and a copy

28   of plaintiff's signed in forma pauperis affidavit to the address shown above; and
                                                          2
 1                 6.      The Clerk of the Court is further directed to serve a copy of this order on

 2   the Financial Department of the court.

 3

 4   Dated: May 24, 2019
                                                          ____________________________________
 5                                                        DENNIS M. COTA
 6                                                        UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
